Case: 15-11470   Date Filed: 04/05/2016   Page: 1 of 2


                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-11470
                         ________________________

                   D.C. Docket No. 6:13-cv-01657-GAP-KRS



NJN SYSTEMS, INC.,
d.b.a. Daytona Shores Food Mart,

                                                             Plaintiff-Appellant,

                                        versus

SUNOCO, INC.,
a Pennsylvania corporation,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                   (April 5, 2016)
                Case: 15-11470       Date Filed: 04/05/2016      Page: 2 of 2


Before HULL, JULIE CARNES, and CLEVENGER, * Circuit Judges.

PER CURIAM:

       The parties here are already familiar with the facts and procedural history.

Both parties presented their claims and defenses based on lay witness testimony.

No party objected to the lack of expert testimony in the district court or on appeal.

Thus, we decide the case based on how the parties litigated it. See Marsh v. Butler

Cty., 268 F.3d 1014, 1023-24 n.4 (11th Cir. 2001) (en banc).

       That said, after review of the parties’ briefs and the record, and with the

benefit of oral argument, we find no reversible error in the district court’s order

granting summary judgement in favor of Defendant Sunoco, Inc. on all of Plaintiff

NJN Systems Inc.’s claims, and that order is affirmed.

       AFFIRMED.




       *
         Honorable Raymond C. Clevenger, United States Circuit Judge for the Federal Circuit,
sitting by designation.


                                              2